Citation Nr: 0016715	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
anterior cruciate ligament reconstruction, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to June 
1995.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

Historically, service connection for residuals of a left 
anterior cruciate ligament reconstruction was granted by an 
August 1995 rating decision.  A 10 percent evaluation was 
assigned, effective from July 1, 1995, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The 10 percent evaluation was 
based upon the service medical records, including the report 
of the veteran's separation examination which reflected a 
history of reconstructive surgery of the ACL of the left knee 
in 1992 and 1994 with evidence of slight laxity with no major 
functional problems remaining.  

In May 1998, the veteran filed a claim for an increased 
evaluation, contending that the severity of his service-
connected left knee disorder had increased.  In support of 
his claim, the veteran submitted private clinical treatment 
records dating from November 1997 through March 1998.  The 
veteran was not provided with a VA rating examination to 
evaluate the severity of the residuals of the left anterior 
cruciate ligament reconstruction.  The veteran's claim for an 
increased rating was denied by a May 1998 rating decision.  
This appeal followed.  

The contemporaneous clinical treatment records submitted in 
support of the veteran's claim, dating from November 1997 
through August 1998, show that in November 1997, the veteran 
was seen for complaints of left knee pain of two months' 
duration.  On examination in December 1997, he was shown to 
have tenderness to palpation, but an otherwise good range of 
motion in the left knee.  An MRI report dated in December 
1997 showed arthritic changes in all three compartments in 
the left knee and apparent chondromalacia.  The veteran 
continued to complain of worsening left knee pain, and later 
in December 1997, he was found to have limited range of 
motion in the left knee due to tenderness.  An MRI report 
dated in January 1998 shows that the veteran had a tear of 
the posterior horn of the medial meniscus, and degenerative 
arthritis was also shown.  

A letter dated in March 1998 was received from the veteran's 
treating physician, Elliott Bass, M.D., stating that he had 
seen the veteran on numerous occasions for complaints of left 
knee pain.  Dr. Bass indicated that clinical and MRI findings 
showed that the veteran had osteoarthritis in all three 
compartments in his left knee, an inferior articular surface 
tear in the posterior horn of the lateral meniscus, and an 
apparent chondromalacia of the patella in the inferior pole 
of the medial patellar fascia and hyaline cartilage.  Dr. 
Bass further stated that in light of the above, he had 
suggested that the veteran undergo further surgery on his 
left knee.  An examination report dated in March 1998 shows 
that the veteran had mild crepitation on range of motion, 
minimal pain and a well-healed scar from the inferior pole of 
the patella down to the tibia.  There was also laxity of the 
anterior cruciate ligament, no opening with varus or valgus 
stress, medial joint line pain, no pivoting noted, and 
fullness in the posterior knee on palpation.  Dr. Bass 
offered that the veteran had relative stability in the left 
knee, albeit with some laxity.  In addition, he indicated 
that the veteran would likely benefit more from a 
corticosteroid injection rather than arthroscopy.  

Subsequent private treatment records dated in July and August 
1998 show that the veteran continued to complain of chronic 
left knee pain, and that he was advised to see an orthopedist 
to treat the problem.  In August 1998, a physical examination 
of the left knee showed that the veteran had pain over the 
lateral patella where the vastus lateralis inserted.  X-rays 
continued to show tri-compartmental degenerative changes.  
The treating physician concluded with an assessment of 
status-post anterior cruciate ligament reconstruction of the 
left knee with a loose body.  In addition, he offered that 
the veteran should undergo an arthroscopic evaluation with 
removal of the loose body.  

The Board has considered the foregoing, and finds that 
inasmuch as the veteran claims that his knee disorder has 
increased in severity and has submitted medical evidence in 
support of his claim, that his claim is well grounded.  Since 
he has not been afforded a VA rating examination, one should 
be scheduled to evaluate the nature and severity of the 
residuals of his service connected left anterior cruciate 
ligament reconstruction.  See generally Snuffer v. Gober, 10 
Vet. App. 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, the United States Court of Appeals for Veterans 
Claims (Court) held that the VA should have scheduled the 
appellant for another examination); Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous 
examination").  

As noted, the veteran has been reported to have some 
limitation of knee motion due to pain or tenderness, and has 
also been found to have some laxity.  Further, he has been 
diagnosed with tri-compartmental osteoarthritis in the left 
knee.  In evaluating increased rating claims for 
musculoskeletal disabilities, the Board observes that the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  The guidance provided by the Court in DeLuca 
must be followed in adjudicating the veteran's increased 
rating claim.  Furthermore, the Board observes that the VA 
General Counsel has addressed the issue of the effects of 
functional limitation of motion resulting from arthritis in 
the knees in VAOPGPREC 23-97 and VAOPGPREC 9-98.  By those 
opinions, the VA General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, 5010, and 5257.  

The General Counsel stated that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261 in order to obtain a separate rating for arthritis.  
(VAOPGPREC 23-97).  Further, the General Counsel determined 
that even in situations in which the claimant technically has 
full range of motion, but where the motion is inhibited by 
pain, a compensable rating for arthritis under Diagnostic 
Codes 5003 and 5010 and 38 C.F.R. § 4.59 (1999) would still 
be available.  See VAOPGPREC 9-98.  In the present case, the 
veteran's left knee disability is evaluated under Diagnostic 
Code 5257, based on a showing of slight laxity, and he has 
been diagnosed with osteoarthritis in all compartments of the 
left knee.  However, it is not clear from the present record 
whether the veteran's service connected disability, residuals 
of a left anterior cruciate ligament reconstruction includes 
the currently reported arthritis in his left knee or whether 
it represents a separate disability. 

The VA examination should include, among other findings, the 
veteran's actual range of motion in the left knee and the 
degree to which he experiences any symptomatology consistent 
with recurrent subluxation or lateral instability.  In 
addition, the examination report should include findings 
pertaining to the degree of any functional limitation due to 
pain.  In order to determine whether the veteran is entitled 
to a separate rating for arthritis, the examiner should first 
determine whether osteoarthritis is present, and then offer 
an opinion as to whether it is as least as likely as not a 
result of, or otherwise a component of, the veteran's 
service-connected residuals of a left anterior cruciate 
ligament reconstruction.  Further, the RO should attempt to 
obtain and associate with the claims file any additional 
records of treatment pertaining to the veteran's left knee. 

Therefore, the case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, obtain and associate with 
the claims file all records, dated since 
the time of the last request for such 
information, pertaining to the veteran's 
left knee disability.  If no additional 
relevant records are available, the RO 
should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination to 
evaluate the nature and severity of his 
service-connected residuals of a left 
anterior cruciate ligament 
reconstruction. The veteran's claims file 
and a copy of this Remand should be made 
available to the examiner for review in 
advance of the scheduled examination.  In 
evaluating the veteran's left knee 
disability, the examiner is requested to 
indicate the whether there is any 
objective evidence of limitation of 
motion, any objective evidence of 
functional limitation due to pain, any 
osteoarthritis, and whether there is 
recurrent subluxation or lateral 
instability and, if so, to what extent.  

Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  Each such problem should be 
expressed in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  Specific findings should 
be made regarding range of motion and the 
level of pain on motion.  

The examiner should also determine 
whether it is as least as likely as not 
that any arthritis found to be present is 
related to the veteran's service or the 
service-connected residuals of the left 
anterior cruciate ligament 
reconstruction.  If no arthritis is 
found, the examiner should so indicate, 
and also reconcile his or her findings 
with those findings contained in the 
veteran's contemporaneous clinical 
treatment records.  All indicated studies 
and tests should be performed.  The 
examiner should provide a complete 
rationale for all opinions expressed in 
the typewritten report of the 
examination.  

3.  Upon completion of the Board's 
directives set forth above, the RO should 
again adjudicate the veteran's claim for 
an increased evaluation for the residuals 
of his left anterior cruciate ligament 
reconstruction, taking into account all 
relevant evidence and all applicable 
statutes and regulations including the 
holding of the Court in DeLuca.  Based on 
all of the evidence, including the rating 
examination report, the RO should 
consider whether a separate rating for 
arthritis of the left knee is warranted 
pursuant to the opinions by the VA 
General Counsel discussed above.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided a 
supplemental statement of the case in 
which all relevant statutes and 
regulations are set forth.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


